      Case 1:20-cv-01609-AJN-GWG Document 56 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GATEGUARD, INC.,                                                Civil Action No.: 1:20-cv-01609
                                                                (AJN) (GWG)
                                Plaintiff,

                - against -                                     NOTICE OF LIMITED
                                                                APPEARANCE ON BEHALF OF
GOLDMONT REALTY CORP.; LEON                                     SUBPOENAED PARTIES
GOLDENBERG; and ABI GOLDENBERG,

                                Defendants.


TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

        PLEASE TAKE NOTICE that Adam Engel, a member of this Court in good standing,

respectfully enters his appearance as counsel for Samuel Taub, Joseph Soleimani, and ABJ

Properties, Inc. in the above-referenced action, for the limited purpose of representing them in

connection with third-party subpoenas that Plaintiff GateGuard, Inc. has served upon them, and

also has been designated to accept service of all pleadings, notices, filings, correspondence and

other papers relating to this litigation on behalf of said parties.


Dated: Bondville, Vermont
       June 9, 2021
                                                THE ENGEL LAW GROUP, PLLC


                                                By: ___________________________
                                                          Adam E. Engel

                                                280 Madison Avenue – Suite 705
                                                New York, NY 10016
                                                (212) 665-8095

                                                Counsel for Subpoenaed Parties
                                                Samuel Taub, Joseph Soleimani, and
                                                ABJ Properties, Inc.
